This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,138

 5 BERNEST BENJAMIN,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Diane Dal Santo, District Judge


 9 Gary K. King, Attorney General
10 Albuquerque, NM

11 for Appellee

12 Bennett J. Baur, Acting Chief Public Defender
13 Karl Erich Martell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Chief Judge.
1        Bernest Benjamin (Defendant) appeals the district court’s order denying his pro

2 se “Motion to Receive Full Probationary Credit.” We issued a calendar notice

3 proposing to affirm, and Defendant has filed a memorandum in support of that

4 proposed affirmance. Defendant indicates that Issue 1 is moot, and Issue 2 is not yet

5 ripe. Therefore, for the reasons stated in our calendar notice, we affirm the district

6 court’s order.

7        IT IS SO ORDERED.



8                                         ____________________________________
9                                         RODERICK T. KENNEDY, Chief Judge


10 WE CONCUR:



11 ___________________________
12 JAMES J. WECHSLER, Judge



13 ___________________________
14 TIMOTHY L. GARCIA, Judge




                                            2